DISMISS and Opinion Filed March 25, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-01009-CV

                       IN THE INTEREST OF B.C.S.H., A CHILD

                         On Appeal from the 196th District Court
                                 Hunt County, Texas
                             Trial Court Cause No. 78,285

                           MEMORANDUM OPINION
                         Before Justices Lang, Stoddart, and Schenck
                                  Opinion by Justice Lang

       Stating the parties have resolved their disputes to their mutual satisfaction, appellant

moves to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss

the appeal. See id.




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE
141009F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF B.C.S.H., A                    On Appeal from the 196th District Court,
CHILD                                             Hunt County, Texas
                                                  Trial Court Cause No. 78,285.
No. 05-14-01009-CV                                Opinion delivered by Justice Lang. Justices
                                                  Stoddart and Schenck participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement between the parties, we ORDER appellee Joseph Henley
recover his costs, if any, of this appeal from appellant Linda Stoner.


Judgment entered this 25th day of March, 2015.